EXHIBIT 10.2

FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered into as of December 13, 2005 between TOR Minerals
International, Inc., a Delaware corporation (“Borrower”) and BANK OF AMERICA,
N.A., a national banking association (“Lender”).  Capitalized terms used but not
defined in this Amendment have the meaning given them in the Loan Agreement
(defined below).

RECITALS

A.        Borrower and Lender entered into that certain Second Amended and
Restated Loan Agreement dated as of December 21, 2004 (as amended, restated or
supplemented the “Loan Agreement”).

B.         Borrower and Lender have agreed to amend the Loan Agreement, subject
to the terms and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:


1.                  AMENDMENTS TO LOAN AGREEMENT.


(A)                SECTION 1 OF THE LOAN AGREEMENT IS AMENDED TO ADD THE
FOLLOWING DEFINITIONS IN THEIR ENTIRETY, IN THEIR APPROPRIATE ALPHABETICAL
ORDER:

Deeds of Trust is defined in Section 2.I of this Agreement.

Real Estate Term Loan is defined in Section 2.K of this Agreement.

Term Note is defined in Section 2.F of this Agreement.


(B)               THE FIRST SENTENCE OF SECTION 2.A OF THE LOAN AGREEMENT IS
AMENDED TO DELETE THE DATE “OCTOBER 1, 2006” WHERE IT APPEARS AND TO REPLACE IT
WITH “OCTOBER 1, 2007” SO THAT SUCH SENTENCE SHALL READ IN ITS ENTIRETY AS
FOLLOWS:

“Lender agrees to establish a revolving line of credit for Loans to be made to
Borrower, which shall be evidenced by the promissory note maturing October 1,
2007 (or earlier if Lender’s commitment to make Loans under the Revolving Note
is otherwise canceled or terminated in accordance with Section 7 of this
Agreement or otherwise), which is in the form attached as Exhibit A-1, to which
reference is here made for all purposes (the “Revolving Note”).”

First Amendment to Second AR Credit Agreement

--------------------------------------------------------------------------------



(C)                SECTION 2.D OF THE LOAN AGREEMENT IS AMENDED TO REDUCE THE LC
FEE BY REPLACING “2.0%” WHERE IT APPEARS WITH “1.5%” SO THAT SUCH SECTION SHALL
READ IN ITS ENTIRETY AS FOLLOWS:

“LC Fees.  At the time of issuance, Borrower shall pay to Lender an LC fee for
each LC equal to the greater of (i) 1.5% of the maximum amount available to be
drawn under such LC, or (ii) $300.00.”


(D)               SECTION 2.H OF THE LOAN AGREEMENT IS AMENDED TO ADD A NEW
CLAUSE (II) IN ITS ENTIRETY AS FOLLOWS:

“ii.        Real Estate Term Loan.  Prior to funding the Real Estate Term Loan,
Borrower shall furnish Lender with all of the items set forth on Schedule 1
hereto.”


(E)                SECTION 2.I OF THE LOAN AGREEMENT IS AMENDED TO DELETE CLAUSE
(III) IN ITS ENTIRETY, AND TO REPLACE IT WITH CLAUSES (III) AND (IV) BELOW, SO
THAT SUCH CLAUSES SHALL READ IN THEIR ENTIRETY AS FOLLOWS:

“iii.       A first and prior security interest in the “Mortgaged Property”
described in that certain Leasehold Deed of Trust, Security Agreement and UCC
Financing Statement for Fixture Filing dated December 13, 2005, filed of record
in Nueces County, Texas, and executed by Borrower to PRLAP, Inc. for the benefit
of Lender and that certain Deed of Trust, Security Agreement and UCC Financing
Statement for Fixture Filing dated December 13, 2005, filed of record in Nueces
County, Texas, and executed by Borrower to PRLAP, Inc. for the benefit of Lender
(collectively, the “Deeds of Trust”); and

iv.        Any other collateral described in that Security Agreement of even
date herewith from Borrower to Lender, and additional collateral which may be
given to Lender at any time.”


(F)                 SECTION 2 OF THE LOAN AGREEMENT IS AMENDED TO ADD A NEW
SECTION 2.K IN ITS ENTIRETY AS FOLLOWS:

“K.       Real Estate Term Loan.  Lender agrees to make a single advance term
loan to Borrower in the amount of $1,029,000.00 (the “Real Estate Term Loan”),
which shall be evidenced by that certain Promissory Note maturing November 30,
2010 or earlier if accelerated under the terms of this Agreement, which
promissory note is in the form attached as Exhibit A-3, to which reference is
here made for all purposes (the “Real Estate Term Note”).” 


(G)                SECTION 6 OF THE LOAN AGREEMENT IS AMENDED TO DELETE THE WORD
“AND” AT THE END OF SECTION 6.H, TO REPLACE THE  “.” AT THE END OF SECTION 6.I
WITH “; AND” AND TO ADD A NEW SECTION 6.J SO THAT SUCH SECTIONS READ IN THEIR
ENTIRETY AS FOLLOWS:

First Amendment to Second AR Credit Agreement                  2

--------------------------------------------------------------------------------


“H.       Lender is served with, or become subject to, a court order,
injunction, or other process or decree restraining or seeking to restrain it
from paying any amount under any LC and either (i) a drawing has occurred under
the LC and Borrower has refused to reimburse Lender for payment or (ii) the
expiration date of the LC has occurred but the right of any beneficiary
thereunder to draw under the LC has been extended past the expiration date in
connection with the pendency of the related court action or proceeding and
Borrower has failed to Cash Collateralize the then outstanding LC Exposure;

I.          Borrower notifies Lender of the existence of a Material Adverse
Event; and

J.         The occurrence of a default or an “Event of Default” as defined in
the Revolving Note, Term Note, Real Estate Term Note or the Deeds of Trust.”


(H)                SECTION 8 OF THE LOAN AGREEMENT IS AMENDED TO CHANGE THE
ADDRESS OF PORTER & HEDGES, L.L.P. AS FOLLOWS:

“Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas  77002

Attn: Nick H. Sorensen

Fax No. 713-226-6277”


2.                  SCHEDULES.  THE LOAN AGREEMENT IS AMENDED TO ADD SCHEDULE 1
(CONDITIONS PRECEDENT TO REAL ESTATE TERM LOAN) IN THE FORM OF SCHEDULE 1 TO
THIS AMENDMENT.


3.                  EXHIBITS.  THE LOAN AGREEMENT IS AMENDED TO ADD EXHIBIT A-3
(REAL ESTATE TERM NOTE) IN THE FORM OF EXHIBIT A-3 TO THIS AMENDMENT.


4.                  CONDITIONS.  THIS AMENDMENT SHALL BE EFFECTIVE ONCE EACH OF
THE FOLLOWING HAVE BEEN DELIVERED TO LENDER:


(A)                THIS AMENDMENT EXECUTED BY BORROWER AND LENDER;


(B)               THE ITEMS LISTED ON SCHEDULE 1;


(C)                CERTIFICATES OF EXISTENCE AND GOOD STANDING OF BORROWER FROM
ITS JURISDICTION OF ORGANIZATION AND CERTIFICATES OF GOOD STANDING AND AUTHORITY
TO DO BUSINESS OF BORROWER FROM THE STATE OF TEXAS; AND


(D)               SUCH OTHER DOCUMENTS AS LENDER MAY REASONABLY REQUEST.

First Amendment to Second AR Credit Agreement                  3

--------------------------------------------------------------------------------



5.                  REPRESENTATIONS AND WARRANTIES.  BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT (A) IT POSSESSES ALL REQUISITE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND COMPLY WITH THE TERMS OF THIS AMENDMENT, (B) THIS AMENDMENT
HAS BEEN DULY AUTHORIZED AND APPROVED BY ALL REQUISITE CORPORATE ACTION ON THE
PART OF BORROWER, (C) NO OTHER CONSENT OF ANY PERSON, GOVERNMENTAL AUTHORITY, OR
ENTITY (OTHER THAN LENDER) IS REQUIRED FOR THIS AMENDMENT TO BE EFFECTIVE, (D)
THE EXECUTION AND DELIVERY OF THIS AMENDMENT DOES NOT VIOLATE ITS ORGANIZATIONAL
DOCUMENTS, (E) THE REPRESENTATIONS AND WARRANTIES IN EACH LOAN DOCUMENT TO WHICH
IT IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF THIS AMENDMENT AS THOUGH MADE ON THE DATE OF THIS AMENDMENT (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPEAK TO A SPECIFIC DATE),
(F) IT IS IN FULL COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN EACH
LOAN DOCUMENT TO WHICH IT IS A PARTY, AND (G) NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.  THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AMENDMENT
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT.  NO INVESTIGATION BY
LENDER IS REQUIRED FOR LENDER TO RELY ON THE REPRESENTATIONS AND WARRANTIES IN
THIS AMENDMENT.


6.                  SCOPE OF AMENDMENT; REAFFIRMATION; RELEASE.  ALL REFERENCES
TO THE LOAN AGREEMENT SHALL REFER TO THE LOAN AGREEMENT AS AMENDED BY THIS
AMENDMENT.  EXCEPT AS AFFECTED BY THIS AMENDMENT, THE LOAN DOCUMENTS ARE
UNCHANGED AND CONTINUE IN FULL FORCE AND EFFECT.  HOWEVER, IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS OF THE LOAN AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THE LOAN AGREEMENT SHALL
CONTROL AND SUCH OTHER DOCUMENT SHALL BE DEEMED TO BE AMENDED TO CONFORM TO THE
TERMS OF THE LOAN AGREEMENT.  BORROWER HEREBY REAFFIRMS ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND AGREES THAT ALL LOAN DOCUMENTS TO
WHICH THEY ARE A PARTY REMAIN IN FULL FORCE AND EFFECT AND CONTINUE TO BE LEGAL,
VALID, AND BINDING OBLIGATIONS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS (AS
THE SAME ARE AFFECTED BY THIS AMENDMENT).  BORROWER HEREBY RELEASES LENDER FROM
ANY LIABILITY FOR ACTIONS OR OMISSIONS IN CONNECTION WITH THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS PRIOR TO THE DATE OF THIS AMENDMENT.


7.                  MISCELLANEOUS.


(A)                NO WAIVER OF DEFAULTS.  THIS AMENDMENT DOES NOT CONSTITUTE
(I) A WAIVER OF, OR A CONSENT TO, (A) ANY PROVISION OF THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT NOT EXPRESSLY REFERRED TO IN THIS AMENDMENT, OR (B) ANY
PRESENT OR FUTURE VIOLATION OF, OR DEFAULT UNDER, ANY PROVISION OF THE LOAN
DOCUMENTS, OR (II) A WAIVER OF LENDER’S RIGHT TO INSIST UPON FUTURE COMPLIANCE
WITH EACH TERM, COVENANT, CONDITION AND PROVISION OF THE LOAN DOCUMENTS.


(B)               FORM.  EACH AGREEMENT, DOCUMENT, INSTRUMENT OR OTHER WRITING
TO BE FURNISHED TO LENDER UNDER ANY PROVISION OF THIS AMENDMENT MUST BE IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER AND ITS COUNSEL.


(C)                HEADINGS.  THE HEADINGS AND CAPTIONS USED IN THIS AMENDMENT
ARE FOR CONVENIENCE ONLY AND WILL NOT BE DEEMED TO LIMIT, AMPLIFY OR MODIFY THE
TERMS OF THIS AMENDMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS.


(D)               COSTS, EXPENSES AND ATTORNEYS’ FEES.  BORROWER AGREES TO PAY
OR REIMBURSE LENDER ON DEMAND FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION
OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF LENDER’S COUNSEL.

First Amendment to Second AR Credit Agreement                  4

--------------------------------------------------------------------------------



(E)                SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF EACH OF THE UNDERSIGNED AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.


(F)                 MULTIPLE COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF ALL SIGNATORIES HAD SIGNED
THE SAME DOCUMENT.  ALL COUNTERPARTS MUST BE CONSTRUED TOGETHER TO CONSTITUTE
ONE AND THE SAME INSTRUMENT.  THIS AMENDMENT MAY BE TRANSMITTED AND SIGNED BY
FACSIMILE.  THE EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL,
SUBJECT TO APPLICABLE LAW, HAVE THE SAME FORCE AND EFFECT AS MANUALLY-SIGNED
ORIGINALS AND SHALL BE BINDING ON BORROWER AND LENDER.  LENDER MAY ALSO REQUIRE
THAT ANY SUCH DOCUMENTS AND SIGNATURES BE CONFIRMED BY A MANUALLY-SIGNED
ORIGINAL; PROVIDED THAT THE FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT
LIMIT THE EFFECTIVENESS OF ANY FACSIMILE DOCUMENT OR SIGNATURE.


(G)                GOVERNING LAW.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.


(H)                ARBITRATION.  UPON THE DEMAND OF ANY PARTY TO THIS AMENDMENT,
ANY DISPUTE SHALL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED FOR IN SECTION
11 OF THE LOAN AGREEMENT.


(I)                  ENTIRETY.  THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT
THE FINAL AGREEMENT BETWEEN BORROWER AND LENDER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures appear on the next page.]

First Amendment to Second AR Credit
Agreement                                     5

--------------------------------------------------------------------------------


The Amendment is executed as of the date set out in the preamble to this
Amendment.

TOR MINERALS INTERNATIONAL, INC.

By:                                                                  
                   Richard L. Bowers
      President and Chief Executive   Officer

Signature Page to the First Amendment to Second Amended and Restated Loan
Agreement

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.

By:                                                                  
                     Victor N. Tekell
                Senior Vice President

 

Signature Page to the First Amendment to Second Amended and Restated Loan
Agreement

--------------------------------------------------------------------------------


Schedule 1

Conditions Precedent to Real Estate Term Loan

1.         Real Estate Term Note executed by Borrower and Lender

2.         Leasehold Deed of Trust, Security Agreement and UCC Financing
Statement for Fixture Filing executed by Borrower covering Borrower’s interest
in the ground leases and improvements located at 722 Burleson Street, Corpus
Christi, Texas, accompanied by an Assignment of Leases and Rents

3.         Deed of Trust, Security Agreement and UCC Financing Statement for
Fixture Filing executed by Borrower covering Borrower’s interest in real estate
located at 722 Burleson Street, Corpus Christi, Texas, accompanied by an
Assignment of Leases and Rents

4.         Mutual Recognition, Landlord’s Consent and Subordination executed by
the Port of Corpus Christi Authority of Nueces County, Texas, Lender and
Borrower

5.         Secretary’s Certificate of Borrower

                        a.         Resolutions

            b.         Articles of Incorporation

                        c.         Bylaws

                        d.         Incumbency

                        e.         Certificates of Existence/Good Standing

6.         Real Estate Due Diligence Regarding 722 Burleson Street, Corpus
Christi, Texas

                        a.         Survey

                        b.         Mortgagee’s Title Commitment

                        c.         Copies of Ground Leases (including Third
Amendment to Lease)

                        d.         Flood Determination Certification

7.         Memorandum of Lease

8.         Certificates of Insurance naming Lender as loss payee or additional
insured (as applicable), of general liability, property, flood, and other
insurance

9.         Satisfactory completion of Lender’s due diligence with respect to
Borrower’s taxes, accounting, financial statements, labor matters, insurance,
material contracts, environmental matters, litigation, pension matters, property
matters, debt agreements and other contingent liabilities

           

Schedule 1

--------------------------------------------------------------------------------


Exhibit A-3

PROMISSORY NOTE

(Real Estate Term Loan)

Date:                December 13, 2005                   [   ]
Renewal                              Amount:  $1,029,000.00
Maturity Date:   November 30, 2010

Lender:

Bank of America, N.A.
700 Louisiana, 7th floor

Houston, Texas  77002

Borrower:

Tor Minerals International, Inc.
722 Burleson Street
P. O. Box 2544
Corpus Christi, Nueces County, Texas 78403

FOR VALUE RECEIVED, the undersigned Borrower unconditionally promises to pay to
the order of Lender, its successors and assigns, without setoff, at its offices
indicated at the beginning of this Note or at such other place as may be
designated by Lender, the principal amount of One Million Twenty Nine Thousand
and 00/100 Dollars ($1,029,000.00) or so much thereof as may be advanced from
time to time in immediately available funds, together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest
rate, and in accordance with the payment schedule, indicated below.

1.         Rate [Prime Rate].  The interest rate is a rate per year equal to the
Lender’s Prime Rate. The Prime Rate is the rate of interest publicly announced
from time to time by the Lender as its Prime Rate (the “Index”).  The Prime Rate
is set by the Lender based on various factors, including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  The Lender may price loans to its
customers at, above, or below the Prime Rate. Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of a change in the Lender’s Prime Rate.  The Index is not
necessarily the lowest rate charged by Lender on its loans and is set by Lender
in its sole discretion. If the Index becomes unavailable during the term of this
loan, Lender shall substitute an index determined by Lender to be comparable, in
its sole discretion, and will notify Borrower accordingly.  Lender will tell
Borrower the current Index rate upon Borrower’s request.

Exhibit A-3

--------------------------------------------------------------------------------


2.         Usury Savings Clause.  Notwithstanding any provision of this Note,
Lender does not intend to charge and Borrower shall not be required to pay any
amount of interest or other charges in excess of the maximum permitted by
applicable law.  Borrower and Lender agree that the total amount of interest
contracted for, charged, collected or received by Lender under this Agreement
shall not exceed the Maximum Lawful Rate (as defined in the Loan Agreement
defined below).  To the extent, if any, that Chapter 303 of the Texas Finance
Code (the “Finance Code”) is relevant to Lender for purposes of determining the
Maximum Lawful Rate, the parties elect to determine the Maximum Lawful Rate
under the Finance Code pursuant to the “weekly ceiling” from time to time in
effect, as referred to and defined in § 303.001-303.016 of the Finance Code;
subject, however, to any right Lender subsequently may have under applicable law
to change the method of determining the Maximum Lawful Rate. 

3.         Accrual Method.  Unless otherwise indicated, interest at the Rate set
forth above will be calculated by the 365/360 day method (a daily amount of
interest is computed for a hypothetical year of 360 days; that amount is
multiplied by the actual number of days for which any principal is outstanding
hereunder).

4.         Rate Change Date.  Any Rate based on a fluctuating index or base rate
will change, unless otherwise provided, each time and as of the date that the
index or base rate changes.

5.         Payment Schedule. All payments received hereunder shall be applied,
first to the payment of any expense or charges payable hereunder or under any
other loan documents executed in connection with this Note, then to interest due
and payable, with the balance applied to principal, or in such other order as
Lender shall determine at its option.

6.         Level Principal Plus Accrued Interest.  The principal amount of this
note shall be due and payable in 60 successive monthly installments of
$12,250.00 each, commencing on December 30, 2005 and continuing on the 30th day
of each successive month thereafter, and one final installment of the balance
remaining on November 30, 2010. Interest shall be due and payable monthly, with
the first payment to be made on December 30, 2005 and continuing on the 30th day
of each successive month thereafter.

7.         Delinquency Charge.  Lender shall be entitled to charge a delinquency
charge on commercial loans on the amount of any installment or other amount in
default for a period of not less than 15 days, in a reasonable amount not to
exceed 4% of the amount of the delinquent installment, in addition to the
interest provided for herein.

8.         Automatic Payment.  Borrower has elected to authorize Lender to
effect payment of sums due under this Note by means of debiting Borrower’s
account number 6110107387. This authorization shall not affect the obligation of
Borrower to pay such sums when due, without notice, if there are insufficient
funds in such account to make such payment in full on the due date thereof, or
if Lender fails to debit the account.

Exhibit A-3

--------------------------------------------------------------------------------


9.         Representations, Waivers, Consents and Covenants. Borrower and Lender
have entered into that certain Second Amended and Restated Loan Agreement dated
December 21, 2004 (as amended, restated, or supplemented from time to time, the
“Loan Agreement”). Borrower represents that all of the representations in the
Loan Agreement are true and correct as of this date. Borrower covenants that it
will keep all of the covenants and agreements set forth in the Loan Agreement.
No waiver, consent, modification or amendment with respect to this Note shall be
effective without compliance with the provisions of the Loan Agreement.
Borrower, any endorser or guarantor hereof, or any other party hereto
(individually an “Obligor” and collectively “Obligors”) and each of them jointly
and severally: (a) waive presentment, demand, protest, notice of demand, notice
of intent to accelerate, notice of acceleration of maturity, notice of protest,
notice of nonpayment, notice of dishonor, and any other notice required to be
given under the law to any Obligor in connection with the delivery, acceptance,
performance, default or enforcement of this Note, any endorsement or guaranty of
this Note, or any other documents executed in connection with this Note or any
other note or other loan documents now or hereafter executed in connection with
any obligation of Borrower to Lender (the “Loan Documents”); (b) consent to all
delays, extensions, renewals or other modifications of this Note or the Loan
Documents, or waivers of any term hereof or of the Loan Documents, or release or
discharge by Lender of any of Obligors, or release, substitution or exchange of
any security for the payment hereof, or the failure to act on the part of
Lender, or any indulgence shown by Lender (without notice to or further assent
from any of Obligors), and agree that no such action, failure to act or failure
to exercise any right or remedy by Lender shall in any way affect or impair the
obligations of any Obligors or be construed as a waiver by Lender of, or
otherwise affect, any of Lender’s rights under this Note, under any endorsement
or guaranty of this Note or under any of the Loan Documents; and (c) after
default, agree to pay, on demand, all costs and expenses of collection or
defense of this Note or of any endorsement or guaranty hereof and/or the
enforcement or defense of Lender’s rights with respect to, or the
administration, supervision, preservation, or protection of, or realization
upon, any property securing payment hereof, including, without limitation,
reasonable attorney’s fees, including fees related to any suit, mediation or
arbitration proceeding, out of court payment agreement, trial, appeal,
bankruptcy proceedings or other proceeding, in such amount as may be determined
reasonable by any arbitrator or court, whichever is applicable.

10.       Prepayments.  Prepayments may be made in whole or in part at any time
on any principal amounts, without premium or penalty.

11.       Events of Default. The occurrence of any Event of Default specified in
the Loan Agreement, unless cured within the time specified therein, shall
constitute an Event of Default under this Note.  The following are also events
of default hereunder: (a) the failure to pay or perform any obligation,
liability or indebtedness of any Obligor to Lender, or to any affiliate or
subsidiary of Bank of America Corporation, whether under this Note or any Loan
Documents, as and when due (whether upon demand, at maturity or by
acceleration); (b) the failure to pay or perform any other obligation, liability
or indebtedness of any Obligor to any other party; (c) the commencement of a
proceeding against any Obligor for dissolution or liquidation, the voluntary or
involuntary termination or dissolution of any Obligor or the merger or
consolidation of any Obligor with or into another entity; (d) the insolvency of,
the business failure of, the appointment of a custodian, trustee, liquidator or
receiver for or for any of the property of, the assignment for the benefit of
creditors by, or the filing of a petition under bankruptcy, insolvency or
debtor’s relief law or the filing of a petition for any adjustment of
indebtedness, composition or extension by or against any Obligor; (e) Borrower
has given Lender any representation or information which was, when it was made,
false or materially misleading; (f) the failure of any Obligor to timely deliver
such financial statements, including tax returns, other statements of condition
or other information, as Lender shall request from time to time; (g) the entry
of a judgment against any Obligor which Lender deems to be of a material nature,
in Lender’s sole discretion; (h) the seizure or forfeiture of, or the issuance
of any writ of possession, garnishment or attachment, or any turnover order for
any property of any Obligor; or (i) the failure of Borrower’s business to comply
with any law or regulation controlling its operation.

Exhibit A-3

--------------------------------------------------------------------------------


12.       Remedies upon Default.  The effect of the occurrence of any Event of
Default under this Note shall be as specified in the Loan Agreement.  In
addition, upon the occurrence of an Event of Default which is not cured within
the time specified therein, (a) the Rate of Interest on this Note shall be
increased, from and after such date, to the Prime Rate plus 4.0% per annum, not
to exceed the maximum rate allowed by law (“Default Rate”) and (b) the entire
balance outstanding under this Note and all other obligations of Borrower to
Lender shall, at the option of Lender, become immediately due and payable, and
any obligation of Lender to permit further borrowing under this Note shall
immediately cease and terminate.  The provisions herein for a Default Rate shall
not be deemed to extend the time for any payment hereunder or to constitute a
grace period giving Obligors a right to cure any default.  At Lender’s option,
any accrued and unpaid interest, fees or charges may, for purposes of computing
and accruing interest on a daily basis after the due date of the Note or any
installment thereof, shall be deemed to be a part of the principal balance, and
interest shall accrue on a daily compounded basis after such date at the Default
Rate provided in this Note until the entire outstanding balance of principal and
interest is paid in full.  Upon a default under this Note, Lender is hereby
authorized at any time, at its option and without notice or demand, to set off
and charge against any deposit accounts of any Obligor (as well as any money,
instruments, securities, documents, chattel paper, credits, claims, demands,
income and any other property, rights and interests of any Obligor), which at
any time shall come into the possession or custody or under the control of
Lender or any of its agents, affiliates or correspondents, any and all
obligations due hereunder. Additionally, Lender shall have all rights and
remedies available under each of the Loan Documents, as well as all rights and
remedies available at law or in equity.

13.       Non-Waiver.  The failure at any time of Lender to exercise any of its
options or any other rights hereunder shall not constitute a waiver thereof, nor
shall it be a bar to the exercise of any of its options or rights at a later
date.  All rights and remedies of Lender shall be cumulative and may be pursued
singly, successively or together, at the option of Lender.  The acceptance by
Lender of any partial payment shall not constitute a waiver of any default or of
any of Lender’s rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by Lender unless the same shall be in writing, duly signed on behalf of
Lender; each such waiver shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Obligors to Lender in any other respect at any other time.

14.       Applicable Law, Venue and Jurisdiction.  Borrower agrees that this
Note shall be deemed to have been made in the State of Texas at Lender’s address
indicated at the beginning of this Note and shall be governed by, and construed
in accordance with, the laws of the State of Texas.  In any litigation in
connection with or to enforce this Note or any endorsement or guaranty of this
Note or any Loan Documents, Obligors, and each of them, irrevocably consent to
and confer personal jurisdiction on the courts of the State of Texas or the
United States courts located within the State of Texas.  Nothing contained
herein shall, however, prevent Lender from bringing any action or exercising any
rights within any other state or jurisdiction or from obtaining personal
jurisdiction by any other means available under applicable law.

Exhibit A-3

--------------------------------------------------------------------------------


15.       Partial Invalidity. The unenforceability or invalidity of any
provision of this Note shall not affect the enforceability or validity of any
other provision herein and the invalidity or unenforceability of any provision
of this Note or of the Loan Documents to any person or circumstance shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances.

16.       Binding Effect.  This Note shall be binding upon and inure to the
benefit of Borrower, Obligors and Lender and their respective successors,
assigns, heirs and personal representatives, provided, however, that no
obligations of Borrower or Obligors hereunder can be assigned without prior
written consent of Lender.

17.       Controlling Document.  To the extent that this Note conflicts with or
is in any way incompatible with any other document related specifically to the
loan evidenced by this Note, this Note shall control over any other such
document, and if this Note does not address an issue, then each other such
document shall control to the extent that it deals most specifically with an
issue.

18.       ARBITRATION AND WAIVER OF JURY TRIAL.

A.        This section concerns the resolution of any controversies or claims
between Borrower or Lender, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to (i) this Note (including any renewals, extensions or modifications), or (ii)
any document related to this Note (collectively a “Claim”).  For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Note.

B.         At the request of Borrower or Lender, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”).  The Act will apply even though this Note provides that
it is governed by the law of a specified state.

C.        Arbitration proceedings will be determined in accordance with the Act,
the applicable rules and procedures for the arbitration of disputes of JAMS or
any successor thereof (“JAMS”), and the terms of this section.  In the event of
any inconsistency, the terms of this section shall control.

Exhibit A-3

--------------------------------------------------------------------------------


D.        The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in Texas. All Claims shall be determined by one arbitrator; however,
if Claims exceed Five Million Dollars ($5,000,000), upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced.

E.         The arbitrator(s) will have the authority to decide whether any Claim
is barred by the statute of limitations and, if so, to dismiss the arbitration
on that basis.  For purposes of the application of the statute of limitations,
the service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

F.         This section does not limit the right of Borrower or Lender: (i)
exercise self-help remedies, such as but not limited to, setoff; (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
collateral; (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

G.        The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.

H.        By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This provision is a material inducement for the parties entering
into this agreement.

Borrower represents to Lender that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note.

NOTICE OF FINAL AGREEMENT:

19.       THIS WRITTEN PROMISSORY NOTE AND THE LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures appear on the following page.]

Exhibit A-3

--------------------------------------------------------------------------------


LENDER:                                                        BORROWER:

BANK OF AMERICA, N.A.                          TOR MINERALS INTERNATIONAL, INC.

By:                                                                  
By:                                                      

Name:                                                             
Name:                                                 

Title:                                                                
Title:                                                    

 

Exhibit A-3

--------------------------------------------------------------------------------